Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s elections of Group I without traverse, filed 7/08/21, and the species: apoptosis-associated speck-like protein containing a caspase recruitment domain (ASC), filed 11/23/21, are acknowledged.  

Claims 50, 52, 53, 61, and 151-157 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are under examination. 
 
2.   The Title is objected to because it does not accurately describe the invention under examination.  The claimed method comprises a method of diagnosing and treating multiple sclerosis (MS).

Appropriate correction is required.

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A)  In Claim 1, the actual method steps of the claims must be separated and indented, see MPEP 608.01(m),
B)  In Claim 49, the members of the Markush grouping recited therein are not “therapies”, they are drugs, agents, etc.

D)  Claim 59 is indefinite because it incorporates by reference to Table 7.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).

Accordingly, the claims are considered to vague and indefinite, the metes and bounds of which cannot be determined.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art 
  
The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification, reveals that the claimed method could not be used to diagnose multiple sclerosis (MS).  While Example 1 discloses that ASC is elevated in MS patients, Example 2 discloses that ASC is also elevated in stroke patients, Example 3 discloses that ASC is also elevated in traumatic brain injury patients, and Example 4 discloses that ASC is also elevated in mild cognitive impairment patients.  Given that ASC is a biomarker for all of these conditions it could not be used alone, as claimed, to diagnose MS.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the unpredictability of the claimed method, and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.

7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (2010) in view of U.S. Patent No. 10,537,566.

	Shaw et al. (2010) teach that ASC is elevated in the animal model for MS, experimental autoimmune encephalomyelitis (EAE)(see the entire document).

	The ‘566 patent teaches the routine treatment of MS employing most of the drugs of Claim 49. 

The teaching of the reference differs from the claimed invention only in that it does not teach the diagnosis of MS or the treatment thereof.  However, the use of biomarkers of disease is well known in the immunological arts for the diagnosis thereof.  Accordingly, if a marker, e.g., ASC, is elevated in EAE it would be expected to be elevated in MS as well.  Additionally, in view of the ‘566 patent, it would have been prima facie obvious to one of ordinary skill in the art to treat the disease with any of the well-known drugs of Claim 49 after diagnosis.  Claim 54 is included in the rejection because immunoassays are routinely used in the immunological arts to measure protein levels.  Claims 59 and 150 are included in the rejection because the limitations recited therein comprise only routine optimization which would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.

10. Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0185232 in view of U.S. Patent No. 10,537,566. 

The ‘232 application teaches the diagnosis of CNS injury through the determining of elevated levels of ASC (see particularly, paragraph [0009]) and that MS is considered to be a CNS injury (see particularly, paragraph [0026]).  Additionally, in view of the ‘566 patent, it would have been prima facie obvious to one of ordinary skill in the art to treat the MS with any of the well-known drugs of Claim 49 after diagnosis.  Claim 54 is included in the rejection because immunoassays are routinely used in the immunological arts to measure protein levels.  Claims 59 and 150 are included in the rejection because the limitations recited therein comprise only routine optimization which would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.

11.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.  Claims 46, 48, 49, 54, 56, 57, 59, 149, and 150 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

While Claim 46 is seemingly directed to a method for treating MS, in reality the method is a conditional “…and treat if necessary” method of diagnosis, i.e., if the subject comprises an increase level of ASC.  Indeed, the subject is not treated at all unless the marker recited in the claims is found at an increased level in the subject. 

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claim is drawn to a method.

The judicial exception is clearly identified in Prong 1 of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance as the notion that the ASC marker is expressed at higher levels in subjects with MS.  Under Prong 2 of Step 2a it has been determined that the judicial exception has not been integrated into a practical application that imposes a meaningful limit on the judicial exception.  Note that the conditional nature of the claims means that if the marker is not found at aberrant levels in a patient sample then nothing else is done.

Under Step 2B of the Guidance it has been determined that the recited steps comprise only vague, well-known, mental and/or routine steps within the art, i.e., administration of a generic therapeutic or well-known treatment.  
 
	In Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process set forth in another case, Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In this case the answer is clearly yes; the natural correlation of increased levels of the markers of the claims with T1D, is the only novel concept set forth in the specification and claims.  The court then held, “For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”.  A review of the process steps of the instant claims reveals only routine or mental steps 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.R. Ewoldt, Ph.D., 1/07/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644